FILE COPY



         RE: Case No. 15-0141                         DATE: 6/26/2015
         COA #: 12-13-00005-CV             TC#:   2012-876-A
STYLE:   THE GOOD SHEPHERD HOSPITAL,            INC.
   v.    RONALD   HASTEN   AND    CHARLENE   HASTEN


     Today the Supreme Court of Texas denied the
petition for review in the above-referenced case.




                            HS.    CATHY   S.   LUSK
                            CLERK, TWELFTH COURT OF AgpPjEAL-^*
                            1517 WEST FRONT,           SUITE 3$:
                            TYLER,    TX     75702